                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Glodualdo Moreno,                             )
                                              )
                       Plaintiff,             )
                                              )       Civil Action No. 4:19-cv-2168-TMC
       v.                                     )
                                              )                    ORDER
S.C.D.C., Lee Infirmary, Dr. McCree,          )
Dr. Pate, Nurse Capadonia,                    )
Nurse Blackwell,                              )
                     Defendants.              )

       Plaintiff, proceeding pro se, filed this action under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. (ECF No. 1). In accordance with 28 U.S.C. §

636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for

pretrial handling. Plaintiff moved to have an attorney appointed (ECF No. 12), and court granted

in part and appointed counsel for limited purpose to include: (1) inquire of the Plaintiff and report

to the court whether Plaintiff had knowledge of and intended for this lawsuit to be filed; (2) if the

answer to question (1) is in the affirmative, to file an amended complaint within forty-five days of

the date of Order; and (3) file a motion, if applicable, for permanent appointment of counsel in

accordance with 28 U.S.C. § 1915(e) and applicable case law. (ECF No. 18). On November 25,

2019, appointed counsel filed a report to the court stating Plaintiff did not wish to proceed with

this lawsuit. (ECF No. 23). Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court dismiss the case without prejudice based on appointed

counsel’s status report. (ECF No. 24). Plaintiff was advised of his right to file objections to the

Report. Id. However, Plaintiff filed no objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In


                                                  1
the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 24), which is incorporated

herein by reference. Accordingly, the case is DISMISSED without prejudice.

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
December 12, 2019


                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
